Opinión disidente emitida por el
Juez Asociado Señor Martín
a la cual se une el Juez Asociado Señor Torres Rigual.
San Juan, Puerto Rico, a 14 de abril de 1980
Se plantea en este caso si en un recurso gubernativo este Tribunal debe ordenar la cancelación de una inscripción con defecto subsanable al advertir que el defecto consignado es de naturaleza insubsanable.
El Tribunal ha dicho hoy que podemos hacerlo. Mi opinión es que existen impedimentos en ley para hacerlo. El recurso gubernativo ciertamente no es el método adecuado para ello, ya que la ley ofrece el remedio para la cancelación de la inscripción por el interesado o para la rectificación de los *576errores que pueda haber cometido el Registrador al efectuar el asiento, cualquiera que sea el caso.
El caso presenta un aspecto interesante y peculiar de nuestro régimen hipotecario vigente, el que sabemos ya está presto a concluir. La cuestión que se plantea requiere que consideremos la naturaleza y mecanismo de operación de las disposiciones pertinentes de nuestro ordenamiento registral; y al hacerlo, es prudente considerar una vez más el historial de nuestra legislación, los detalles que la asemejan o distin-guen de otras legislaciones donde se ha suscitado igual controversia y, desde luego, el nutrido acervo de directrices que fundadamente han formulado durante el tiempo la doctrina científica y la jurisprudencia. Veamos.
No en todas las ocasiones los títulos que se presentan ante el Registro de la propiedad son títulos perfectos. Como consecuencia de circunstancias innumerables dichos títulos adolecen muchas veces de defectos que de una manera u otra restan a dicho título utilidad y valor. Ante ellas se enfrenta el Registrador y la naturaleza o extensión del vicio que los deslustra será determinante en la calificación que éste haga de los mismos poniendo en vigor el principio de legalidad que es, sin duda, elemento fundamentalísimo en el orden registral. Véase Barrachina y Pastor, Derecho Hipotecario y Notarial, 1910, T. II, pág. 219 et seq.
Desde mucho tiempo atrás las legislaciones han clasificado estos defectos que suelen contener algunos títulos; la nuestra, como la española de la que procede, los divide en dos categorías, cuales son, defectos subsanables y defectos insub-sanables. Nuestro estatuto dispone que “serán faltas subsa-nables las que afecten a la validez del título, sin producir necesariamente la nulidad de la obligación en él constituida”, y serán faltas no subsanables “las que produzcan necesaria-mente la nulidad de la obligación”. Ley Hipotecaria de 1893, Art. 65, según enmendado, 30 L.P.R.A. see. 114; Reglamento *577Hipotecario de 1893 (Art. 110, 30 L.P.R.A. sec. 990). Véanse Royal Bank of Canada v. Registrador, 104 D.P.R. 400 (1975); Leduc v. Registrador, 77 D.P.R. 709 (1954); Sucesión Santos Collazo v. Registrador, 41 D.P.R. 576 (1930); Blanco v. El Registrador, 5 D.P.R. 26 (1903).
La medida que los señores, registradores habrán de proveer ante defectos de una u otra índole es disímil. Si la falta es de carácter insubsanable, el registrador debe denegar la inscripción; mas si la falta es subsanable la situación es distinta. La ley dispone que “los registradores no suspenderán por defectos subsanables la inscripción, anotación o cancela-ción de ningún título” — Art. 65 (30 L.P.R.A. sec. 114) — si que, en cambio, “en la inscripción harán constar los defectos que contenga el título y en cualquier tiempo en que se presente la documentación para subsanarlo, se hará constar la subsana-ción por nota marginal”. Id.
Ahora bien, dado que la calificación que de los títulos presentados hace el registrador no es infalible, y considerando que el juicio que los mismos emiten, denegando, suspendiendo o cualificando una inscripción, puede originar perjuicios a los interesados, el legislador estableció el recurso gubernativo contra la calificación. Ello, naturalmente, sin perjuicio de la posibilidad de ejercitar la acción correspondiente acerca de la existencia y validez del derecho de que se trate en el juicio plenario correspondiente.
Tal recurso gubernativo se establece por el Art. 66 de la Ley Hipotecaria, al determinar que “los interesados podrán reclamar gubernativamente contra la calificación del título hecha por el registrador, sin perjuicio de acudir, si quieren, a los Tribunales de Justicia para ventilar y contender entre sí acerca de la validez o nulidad de los documentos de la obligación’’^1) 30 L.P.R.A. see. 115. Vázquez Bote, Elementos *578de Derecho Hipotecario Puertorriqueño, Barcelona, 1973, pág. 332. Hernández Gil, Introducción al Derecho Hipotecario, Madrid, 1963, Vol. III, pág. 152 et seq.
El alcance o extensión que debe distinguir a la impugna-ción que por la vía gubernativa se hace contra la calificación, ha sido expuesto con claridad por la doctrina atendiendo al rigor de la ley y a la naturaleza jurídica del recurso que deviene como procedimiento de jurisdicción voluntaria donde no hay oposición de parte interesada. Chase Manhattan Bank v. Registrador, 98 D.P.R. 92, 97 (1969). Véanse Sucesión Criado v. Martínez et al., 25 D.P.R. 334, 339-340 (1917); Martorell et al. v. J. Ochoa & Hno. et al., 23 D.P.R. 31, 42 (1915); Roig v. El Registrador de la Propiedad, 18 D.P.R. 11, 15 (1912). Al efecto, Galindo y Escosura son eminentes al apuntar con manifiesta claridad que al resolverse el recurso gubernativo “la resolución ha de recaer sobre los defectos consignados en la nota que hayan sido motivo de la apelación, sin que sea lícito resolver respecto de defectos que el Registra-dor no hubiese expresado en la nota, y sí alegado al tramitarse el recurso”. Comentarios a la Legislación Hipotecaria, Madrid, 1903, T. II, pág. 626. No puede ser de otra manera puesto que “el recurso se interpone contra la calificación” por lo que “la Resolución no puede recaer sobre lo que no ha sido objeto del recurso”. Galindo y Escosura, op. cit., pág. 644. Baldrich v. Registrador, 77 D.P.R. 739, 743 (1954); Rivera v. Registrador, 55 D.P.R. 104, 106 (1939); Graciani v. El Registrador, 25 D.P.R. 44, 48 (1917).
Puede suceder, sin embargo, que consignada en la nota cierta circunstancia como defecto subsanable, e interpuesto recurso gubernativo a tenor con las normas de rigor, el organismo encargado de entender en el mismo — en Puerto Rico, el Tribunal Supremo; en España, el Presidente de la Audiencia del territorio o en su caso el Directorio General de los Registros y del Notariado — entiendan según su mejor criterio que el Registrador incidió al calificar por cuanto el defecto es de tal envergadura que debió tenerse como insub-*579sanable. Ante esta eventualidad los organismos gubernativos españoles y nosotros hemos adoptado distintas providencias. Veamos a qué se debe esa diferencia para colocarnos en posición de determinar si a la luz del derecho registral vigente en nuestro país, la norma que hemos adoptado en el pasado debe ser revisada.
En España, el tratamiento registral que siempre se le ha concedido a un título que adolece de falta subsanable es similar al que una vez le otorgara nuestra legislación, antes de que nuestro ordenamiento hipotecario recibiera a princi-pios de siglo los embates de fuerzas que no comprendieron bien su esencia y orden.
El Art. 65 de la Ley Hipotecaria española, dispone en su parte pertinente:
“Las faltas de los títulos sujetos a inscripción pueden ser subsanables o insubsanables.
Si el título tuviere alguna falta subsanable, el Registrador suspenderá la inscripción y extenderá anotación preventiva cuando la solicite el que presentó el título.
En el caso de contener alguna falta insubsanable se denegará la inscripción, sin poder hacerse anotación preventiva.”
De suerte que en España un título en el que el Registrador advierte un defecto subsanable no puede producir una inscrip-ción y sólo amerita una anotación preventiva que por regla general caducará a los sesenta días de su fecha. Art. 96 de la Ley; véase el Art. 204 del Reglamento. Este principio registral que impide que un título defectuoso conlleve una inscripción ha permanecido siempre en la legislación española.
Ante tales disposiciones estatutarias ya el Reglamento Hipotecario español de 1915 en su Art. 126 sistematizó y mejoró la doctrina contenida en los 131 y 82 del anterior, distinguiendo los supuestos a suscitarse al recaer resolución en recurso interpuesto por la vía gubernativa, al disponer:
“Si la resolución declarase insubsanable el defecto, el Registra-*580dor cancelará de oficio las anotaciones o notas marginales preventi-vas extendidas, y hará constar por nota al margen del asiento de presentación la resolución recaída.”
Con respecto a dicho Art. 126 el ilustre hipotecarista español, don Ramón de la Rica y Arenal, comentaba:
“La regla es clara: queda cerrado el acceso del documento al Registro, por adolecer de falta insubsanable, y sólo queda por hacer la cancelación del asiento que produjo y de sus notas marginales. Dice el Reglamento que también se cancelen las anotaciones preventivas; pero esto sólo podrá ocurrir si la nota recurrida hubiese calificado el defecto de subsanable y se hubieren tomado aquéllas, y luego la resolución firme agrave la calificación y lo declare insubsa-nable: puesto que si el Registrador lo hubiere calificado así en su nota, no habría podido tomar dicha anotación.” (Énfasis nuestro.) Comentarios al nuevo Reglamento hipotecario, Madrid, 1949, 2da parte, pág. 187.
Véanse Casero Fernández, Leyes Hipotecarias y Legislación Complementaria, Madrid, 1969, pág. 599. Roca Sastre, Dere-cho Hipotecario, 6ta ed., Barcelona, 1968, T. II, págs. 304-305.
Como vemos, la solución que se alcanza en la opinión del Tribunal coincide con el criterio que sustenta don Ramón de la Rica y Arenal, basado en el Art. 126 del Reglamento Hipotecario español, sin paralelo en el nuestro; esto es, que calificado un defecto como subsanable puede en recurso gubernativo agravarse la calificación por considerar insubsa-nable dicho defecto. Nuestro ordenamiento vigente no tolera tal interpretación. Veamos.
1 — I ) — I H-1
El Art. 65 de la Ley Hipotecaria para las provincias de ultramar que regía en Puerto Rico disponía que en casos en que el título presentado al registro comprendiera falta subsanable, “el Registrador suspenderá la inscripción, y extenderá anotación preventiva, si la solicita el que presentó el título”. Véase edición oficial, Madrid, 1893, pág. 49. De manera que en sus orígenes nuestra legislación registral *581marchaba a la par con la legislación española de donde fue tomada, propulsando decididamente la entrada al registro de títulos perfectos exclusivamente. Esa perspectiva fue, no obstante, radicalmente alterada.
Mediante Orden General Núm. 99 que emitiera el Gobierno Militar de ocupación del 30 de abril de 1900, (2) se autorizó por primera vez la inscripción de títulos con defectos subsana-bles. Prontamente, la medida impuesta por las autoridades militares norteamericanas recibió la anuencia del gobierno civil que la confirmó mediante Ley del 1ro de marzo de 1902. Muñoz Morales, Texto Revisado de la Ley Hipotecaria de Puerto Rico y su Reglamento, Cataño, 1942, págs. 2-4. Por virtud de las nuevas disposiciones cuyo rigor aún subsiste, según hemos reseñado, ya hoy no se suspende la inscripción por defecto subsanable en el título, (3) sino que se inscribe haciendo constar ese defecto en la inscripción que puede luego subsanarse en cualquier tiempo. Por lo tanto, una propiedad cuyo titular ha inscrito su derecho, aunque con defecto subsanable, entra en el mercado territorial gozando de las protecciones regístrales y sus posteriores adquirentes pueden inscribir sus derechos y acogerse también a las garantías regístrales. Más aún, en casos en que la inscripción es constitutiva, como el de la hipoteca, el derecho real se constituye cuando se inscribe aunque se inscriba con defecto subsanable y en lo sucesivo el derecho hipotecario puede ser transmitido y descontado en el mercado financiero pues ya ha surgido como tal. Desde luego, que la vía judicial siempre queda abierta para la impugnación de los asientos. Ley Hipotecaria, Art. 79(3), (30 L.P.R.A. see. 153(3)); De la Torre v. Registrador, 57 D.P.R. 681 (1940).
Esta situación no es, sin duda, la más saludable desde la perspectiva de la mejor aspiración del derecho registral. (4) *582Conduce a que los defectos subsanables continúen indefinida-mente vigentes en el Registro y que se vayan transmitiendo a las inscripciones posteriores. Con ánimo de corregir el proble-ma, la Asamblea Legislativa, mediante la Ley Núm. 65 de 9 de mayo de 1936, dispuso que la inscripción con defecto subsanable impediría la extensión de otro asiento posterior de transmisión o gravamen sobre la misma finca o derecho mientras no fuera subsanado aquel defecto. Apenas se había secado la tinta con que se imprimió aquella Ley, a los sesenta días de su fecha fue derogada por otra — Ley Núm. 20 de 9 de julio del mismo año — que revertía al estado anterior y promulgaba nuevamente que el defecto subsanable podía corregirse en “cualquier tiempo”, sin limitación alguna, pudiendo por tanto transmitirse o gravarse libremente el derecho inscrito, trasladándose indefinidamente, como ya apuntamos, a las subsiguientes inscripciones el defecto señalado. Aún rige esa ley. Muñoz Morales, Lecciones de Derecho Hipotecario, Río Piedras, 1945, T. I, págs. 107-112. Es, pues, de reiterado apoyo legislativo el principio vigente en nuestro ordenamiento registral que se inclina a favor de la transmisibilidad de derechos inscritos con defecto sub-sanable.
Nos preguntamos entonces, ¿qué efecto tendría en nuestro sistema, si a través de la vía gubernativa pudiera ampliarse la nota del Registrador, a los fines de agravarla, para considerar insubsanable el defecto que se halló corregible?
> ) — i
Conviene señalar, en primer término, que nuestro ordena-miento no cuenta con un artículo similar al ya mencionado *583126 del Reglamento Hipotecario español, que contempla la agravación de defectos según expresa de la Rica y Arenal. Comentarios al Nuevo Reglamento Hipotecario, supra. Pero al margen de esa deficiencia en ley (5) la solución que ofrece la opinión del Tribunal es incompatible con el sistema que permite la inscripción con defecto subsanable.
En nuestro ordenamiento, repetimos, el derecho inscrito con defecto subsanable adviene como tal de ser constitutivo, y es transferible en todos los casos. La interposición de un recurso gubernativo no afecta esa negociabilidad del derecho, pudiendo suceder que al recaer resolución ya medien varias transacciones sobre el mismo y hayan surgido titulares que adquirieron partiendo de la constancia registral de defecto subsanable así como de la pendencia de un recurso guberna-tivo dirigido precisamente a la eliminación de esa constancia de defecto con el subsiguiente perfeccionamiento de la inscrip-ción. Mediando una inscripción, los adquirentes posteriores no consideran que por la vía gubernativa no contenciosa se pueda anular un asiento que rompa el tracto de su derecho.
En el caso de derechos constitutivos como es la hipoteca el problema se torna más grave. Al inscribirse éstos, aun con defecto subsanable, advienen como tal y pueden entrar al mercado de los títulos reales. No obstante, si el recurso gubernativo ordena la cancelación de la inscripción, la hipoteca que había nacido desaparece. Si tal hipoteca garanti-zaba un pagaré, dicho pagaré perderá su garantía-real. En este sentido, resolver este caso con el caveat de que la cancelación sólo se verificará si no se causa daño a tercero no es solución al problema.
Establecida la norma que impone la opinión del Tribunal, se convierte en regla de nuestro orden hipotecario que en los *584recursos gubernativos interpuestos contra inscripciones con defectos súbsanables este Tribunal puede agravar la nota y ordenar la cancelación del derecho inscrito. En lo subsiguiente y antes de que comience a regir la nueva ley hipotecaria todo el que trafique con un derecho inscrito con defecto subsanable contra el cual se ha interpuesto recurso gubernativo, se expone a las resultas inciertas y potencialmente perjudiciales del recurso gubernativo del cual no es parte. Esto crea un estado de incertidumbre plena suscitándose un dilema perjudi-cial al tráfico territorial. O se consiente a la nota de inscripción con defecto — que será la alternativa sin duda preferida — o se suspende, al interponerse el recurso, la negociabilidad del derecho defectuosamente inscrito, solución que es contraria al deseo legislativo que se manifestó con claridad al derogarse la fugaz Ley Núm. 65 del 9 de mayo de 1936, según queda explicado antes en esta opinión. A nuestro sistema registral, ya aquejado de contradicciones no debería imponérsele en el ocaso de su existencia, un mecanismo tan contradictorio como el que se le impone hoy.
En Behn v. El Registrador de San Juan, 26 D.P.R. 166 (1918), nos enfrentamos a un caso muy similar al de autos. Se trataba allí de una escritura de compraventa donde uno de los comparecientes “vendió” al otro sus participaciones en determi-nados inmuebles sin que existiera precio alguno a devolver y consistiendo la contraprestación del “adquirente” en una serie de convenios que en nada representaban un precio. Sin embargo, el Registrador de la Propiedad procedió a inscribir haciendo constar el defecto subsanable de no estar claramente determinado el precio fijado para la venta. Interpuesto recurso gubernativo resolvimos por voz del extinto Juez Presidente, don José C. Hernández:
“El documento de 24 de agosto de 1917 ha sido calificado de válido por el registrador, pues de estimar que adoleciera de alguna falta que produjera necesariamente la nulidad de la obligación hubiera denegado la inscripción cumpliendo el deber que le impone el artículo 65 de la Ley Hipotecaria. No podemos hoy discutir la *585validez del documento por ser materia ajena al presente recurso, cuyo estudio debe limitarse a considerar y resolver si verificada como ha sido la inscripción procede la anotación de los dos defectos anotados por el registrador.
En la escritura se hace constar por modo claro que no existe precio alguno de venta a devolver y que el único recibido por el vendedor del comprador como causa o consideración del contrato consiste en los convenios estipulados en la escritura. Habiendo estimado el registrador, no obstante las anteriores manifestaciones y el texto del artículo 1348 del Código Civil, según el cual en el contrato de compraventa uno de los contratantes se obliga a entregar una cosa determinada y el otro a dar por ella un precio cierto en dinero o signo que lo represente, que las partes habían celebrado un contrato de compraventa, estaba impedido de exigir que se consignara un precio distinto del que él entendió que las partes habían fijado como tal. Dada la calificación del contrato hecha por el registrador, no existe el primer defecto subsanable apuntado.”
Como puede advertirse nos negamos entonces a pasar juicio “de novo” sobre la muy dudosa corrección de la inscripción con defecto subsanable, y nos limitamos a determi-nar si, partiendo de la inscripción, procedía que se hiciera constar en ésta defecto subsanable alguno. Esa norma es correcta porque, con independencia de sus méritos últimos, se ajusta a nuestro sistema, y por tanto, debe ser sostenida.
La Dirección General de los Registros y del Notariado tuvo ante sí una situación muy ilustradora respecto a la de autos y que bien puede suscitarse ante nos aun bajo la Ley Hipotecaria recientemente aprobada. Presentada al Registro una escritura de venta y agrupación de fincas surgiendo en la nueva finca una cabida que excedía la suma de las anteriores, el Registrador inscribió la agrupación y venta, pero no el exceso de cabida, por tener duda acerca de la identidad de la nueva finca, fundada en la falta de coincidencia entre sus linderos y los de las fincas agrupadas.
Interpuesto recurso por el Notario autorizante del referido título y declarado por el Presidente de la Audiencia Territorial correspondiente no inscribible ninguna de las partes del *586mismo por no estar extendido conforme a las leyes, la Dirección General, revocando el auto apelado, determinó que había cometido error el Presidente de la Audiencia al declarar que no era inscribible una escritura que ya estaba inscrita mediante asiento que se hallaba bajo la salvaguardia de los tribunales de justicia debiendo haber contraído su resolución a lo referente al exceso de cabidaResolución de 22 de junio de 1951; Roca Sastre y Molina Juyol, Jurisprudencia Registral, Barcelona, 1967, T. IX, pág. 49; 24 Revista Crítica de Derecho Inmobiliario, 1951, págs. 855-856. Véanse, además, las resoluciones de 2 de marzo de 1962, 14 de noviembre de 1959, 29 de abril de 1959, 4 de diciembre de 1951 y 16 de junio de 1948.
En casos como el de autos cualquiera que se crea perjudi-cado por la inscripción siempre tiene disponible, con atención de los interesados, el recurso judicial para litigar con el titular del derecho registral en torno a la validez y extensión del derecho que éste ostenta en su contra, así como cuán bien recoge el registro esa extensión y validez. Asimismo, conviene señalar en torno a los hechos del caso de autos que no por estar inscrita es ejecutable una hipoteca que violenta considera-ciones de orden público. Ley Hipotecaria, Art. 33 (30 L.P.R.A. see. 58); Ponce Federal Savings v. Gómez, 108 D.P.R. 585 (1979). No obstante, debe tenerse en mente la particular naturaleza del recurso gubernativo que dista mucho de ser un auto de apelación de los que, como en el common law, nos permiten abordar cualquier aspecto de la controversia que se suscita. (6) En cambio, conscientes de la naturaleza del recurso gubernativo debemos ceñirnos a la calificación que el registrador ha hecho, reconociendo que la legislación vigente nos impide agravar la calidad de las faltas consignadas para cancelar una inscripción. (7) J. Morell y Terry, Comentarios a *587la Legislación Hipotecaria, Madrid, 1928, T. III, pág. 286.
Atendiendo pues a la naturaleza de nuestra vigente Ley Hipotecaria en cuanto se refiere a las consecuencias de los vicios en los títulos presentados; considerando la esencia del recurso gubernativo y la disponibilidad de un recurso judicial plenario adecuado para la litigación final en cuanto a la validez de los asientos de inscripción que obran en los libros del registro-, que se hallan bajo la tutela del Tribunal, confirmaría la nota recurrida.
-0-

(1) La Ley Hipotecaria provee además un mecanismo adecuado para que el Registrador pueda rectificar los errores que haya cometido al efectuar un asiento. Arts. 254-264 (30 L.P.R.A. sees. 431-441); Reglamento Hipotecario, Arts. 290-302, 30 L.P.R.A. sees. 1281-1293. Véase, además, el procedimiento provisto por la nueva Ley Hipotecaria y del Registro de la Propiedad, Ley Núm. 98 de 8 de agosto de 1979, Arts. 150-154.


(2) Dictada por el Brigadier General Davis.


(3) Véase, sin embargo, el Art. 69 de la nueva Ley Hipotecaria que no permite la inscripción de títulos con defectos.


(4) Morell y Terry nos apuntó hace más de medio siglo: “Si se nos pregunta si esa solución será o no más conveniente para el crédito territorial, diremos que no *582creemos que le favorezca, porque al fin viene a ser secuela o consecuencia de un sistema por nosotros combatido. Creemos que la inscripción debe ser la que represente el nacimiento ante todos y para todos del derecho real, y que el Registro sólo debe admitir o dar vida a derechos perfectos. Cuanto más inatacable resulte el derecho inscrito, mayor será su firmeza, mayores sus ventajas, y más seguridad debe prestar al crédito territorial.” Comentarios a la Legislación Hipotecaria, Madrid, 1917, T. III, pág. 298.


(5) El Tribunal invoca en su apoyo el Art. 77, párr. 6to de la nueva Ley Hipotecaria. Nome parece correcto. La interposición de un recurso gubernativo bajo las disposiciones del Art. 5 de la Ley de 1ro de marzo de 1902 como bajo el Art. 77 de la Ley de 1979 no da facultad a este Tribunal para calificar de novo un título ni para tomar providencia alguna que no podamos tomar en un recurso interpuesto a instancia de un interesado.


(6) Es sólo al Registrador de la Propiedad a quien el Estado le ha conferido la potestad calificadora. González y Martínez, Estudios de Derecho Hipotecario y Derecho Civil, Madrid, 1948, T. I, pág. 435 et seq. Este Tribunal no recalifica sino que revisa la calificación.


(7) La nueva Ley Hipotecaria retorna al sistema anterior al 1900 que no permitía que un título con defecto subsanable redundara en una inscripción.